Exhibit 10.1




CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT dated June _____, 2010 (“Effective Date”), by and
between National Intelligence Association, Inc., a Nevada corporation, with an
address located at 1800 Ravinia Place, Orland Park, IL 60462, (the "Company")
and Greg Farrell (the “Consultant”), an individual, with an address located at
3442 Bannerwood Drive Annandale, VA 22003. Each of the parties to this Agreement
is individually referred to herein as a “Party” and collectively as the
“Parties.”




WHEREAS:




A.

The Company is in the business of providing special private security and
investigative services including: (i) investigations, including pre-employment
screening; (ii) training, including law enforcement training for fire arms,
physical and personnel security; (iii) security solutions; (iv) information
management and support services; (v) litigation support; and (vi) data
analytics;




B.

The Consultant is in the business of assisting companies by lobbying to
strategic government agencies in order to gain new service contracts for the
Company;




C.

The Consultant is offering its services as a consultant to the Company;




D.

The Company desires to retain the Consultant as an independent consultant and to
memorialize the Consultant’s work for the Company by entering into this written
Agreement; and,




E.

The parties agree that this Agreement reflects the entire understanding and
agreements between the parties hereto.




AGREEMENT:




NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions hereinafter set forth, the parties hereto agree as follows:




1.

TERM & APPOINTMENT.




(a)

The Company hereby appoints Consultant to render those services as more
specifically described in Section 2 hereof for the term of this Agreement.




(b)

Unless terminated at an earlier date in accordance with Section 6 of this
Agreement or otherwise extended by agreement of the parties, the term of the
Consultant’s engagement hereunder shall be for a period of two (2) years (the
“Term”), commencing on the Effective Date. The period of engagement may be
extended by written agreement or e-mail between the parties, provided that
certain provisions relating to compensation may change upon commencement of any
extension hereto.




2.

SERVICES.




(a)

The Consultant’s services shall include but not be limited to the following: (a)
lobbying government agencies; (b) facilitating alliances with large sector
security companies; (c) provide introductions to key government agencies; (d)
assist the Company in securing government and other large- scale security and
investigative services contracts; and (e) any other such related activities as
the Parties may mutually agree upon.




(b)

The Company hereby engages the Consultant and the Consultant hereby accepts
engagement as a consultant. It is understood and agreed, and it is the express
intention of the parties to this Agreement, that the Consultant is an
independent contractor, and not an employee or agent of the Company’s for any
purpose whatsoever. It is understood, however, that the Consultant will maintain
Consultant’s own business in addition to providing services to the Company. The
Consultant agrees to promptly perform all services required of the Consultant
hereunder in an efficient, professional, trustworthy and businesslike manner. In
such capacity, Consultant will utilize only materials, reports, financial
information or other documentation that is approved in writing in advance by the
Company.





--------------------------------------------------------------------------------



(c)

The Consultant agrees to serve the Company faithfully and to the best of
Consultant’s ability and to devote a reasonable amount of time, attention and
efforts to the business and affairs of the Company during Consultant’s
engagement by the Company. The Consultant hereby confirms that Consultant is
under no contractual commitments inconsistent with Consultant’s obligations set
forth in this Agreement and that during the term of this Agreement Consultant
will not render or perform services for any other corporation, firm, entity or
person, which are inconsistent with the provisions of this Agreement.




3.

FEES & STOCK.




(a)

As consideration for Consultant’s Services, the Company shall issue to
Consultant, within five (5) business days from the date of execution of this
Agreement, Two Hundred Thousand shares (200,000) of the Company’s Common Stock
(“Issued Stock”). The issued stock due under the terms of this Agreement shall
constitute full payment for Consultant’s Services to the Company. However, the
Company, in its sole discretion, may elect to remit additional payments or
benefits for Consultant's services.




(b)

The Issued Stock and the rights and privileges conferred in whole or in part
hereby may not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise), and the Company shall have no
obligation to transfer such shares, unless registered under the Securities Act
of 1933, as amended (the “Act”) or, in the opinion of counsel to the Company,
such transaction is in compliance with or exempt from the registration and
prospectus requirements of the Act. The Consultant shall pay all costs incurred
by the Company in such a transaction, including but not limited to legal fees
and costs. The Issued Stock shall not be subject to levy and execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Issued Stock, or any right or privilege
conferred hereby, contrary to the provisions of this Agreement, or upon the levy
or execution, attachment or similar process on the Issued Stock or the rights
and privileges conferred under this Agreement, the Company shall have the right
to buy back the Issued Stock, in whole or in part, at a purchase price of $0.001
per share. Each certificate or other documentation evidencing the ownership of
any shares of Issued Stock to be imprinted with a legend in substantially the
following form:




“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND
MAY NOT BE REOFFERED, SOLD, TRANSFERRED, PLEDGED, OR ASSIGNED IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT AND
THE STATE SECURITIES ACT OR BLUE SKY ACT OF ANY STATE HAVING JURISDICTION
THEREOF, OR (B) AN OPINION OF COUNSEL, REASONABLY SATISFACTORY IN FORM, SCOPE
AND SUBSTANCE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR THE SECURITIES ACT OR BLUE SKY ACT OF ANY STATE HAVING JURISDICTION WITH
RESPECT THERETO.”




(c)

The certificate may also bear additional inscriptions that the Company, in its
sole and absolute discretion, otherwise deems are required by federal, state,
foreign or local securities laws. All shares of Issued Stock shall be subject to
such stop-transfer orders and other restrictions as the Company may deem
advisable under the rules, regulations, and other requirements of the US
Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed, and any applicable federal or state securities law, and
the Company may cause a legend or legends to be put on any certificates
evidencing such shares to make appropriate reference to such restrictions.




(d)

The Issued Stock is subject to all restrictions in this Agreement. By acceptance
of the Issued Stock, the Consultant agrees that the Issued Stock will be held
for investment and will not be held with a view to their distribution, as that
term is used in the Act, unless in the opinion of counsel to the Company, such
distribution is in compliance with or exempt from the registration and
prospectus requirements of that Act. As a condition of this Agreement, the
Company may require the Consultant to confirm any factual matters reasonably
requested by counsel for the Company.





2




--------------------------------------------------------------------------------

THE CONSULTANT UNDERSTANDS THAT THE ISSUED STOCK WILL NOT BE REGISTERED AT THE
TIME THIS AGREEMENT UNDER THE SECURITIES ACT. THE CONSULTANT REPRESENTS THAT IT
IS EXPERIENCED IN EVALUATING COMPANIES SUCH AS THE COMPANY, HAS SUCH KNOWLEDGE
AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS AS TO BE CAPABLE OF EVALUATING
THE MERITS AND RISKS OF ITS INVESTMENT, AND HAS THE ABILITY TO SUFFER THE TOTAL
LOSS OF THE INVESTMENT. THE CONSULTANT FURTHER REPRESENTS THAT IT HAS HAD THE
OPPORTUNITY TO ASK QUESTIONS OF AND RECEIVE ANSWERS FROM THE COMPANY CONCERNING
THE TERMS AND CONDITIONS OF THE ISSUED STOCK, THE COMMON STOCK, AND THE BUSINESS
OF THE COMPANY, AND TO OBTAIN ADDITIONAL INFORMATION TO SUCH CONSULTANT’S
SATISFACTION. THE CONSULTANT FURTHER REPRESENTS THAT IT IS AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF REGULATION D UNDER THE ACT, AS PRESENTLY IN
EFFECT.




4.

OUT-OF-POCKET EXPENSES.




In addition to the compensation payable to Consultant pursuant to Section 3
hereof, the Company shall, at the direction of Consultant, pay directly, or
reimburse Consultant for, its reasonable Out-of-Pocket Expenses. For the
purposes of this Agreement, the term “Out-of-Pocket Expenses” shall mean the
amounts actually paid by Consultant in cash in connection with its performance
of the Services, including, without limitation, reasonable (i) fees and
disbursements (including underwriting fees) of any independent auditors, outside
legal counsel, consultants, investment bankers, financial advisors and other
Independent professionals and organizations, (ii) costs of any outside services
or independent contractors such as financial printers, couriers, business
publications or similar services and (iii) transportation, per diem, telephone
calls, word processing expenses or any similar expense not associated with its
ordinary operations. Consultant shall not incur any Out-of-Pocket Expense in
excess of five hundred dollars ($500) without the prior written authorization of
the Company. The Company shall not be obligated to reimburse any Out-of-Pocket
Expense in excess of this amount incurred by Consultant without the Company’s
prior written authorization. All reimbursements for Out-of-Pocket Expenses shall
be made promptly upon or as soon as practicable after presentation by Consultant
to the Company of the statement in connection therewith.




5.

Reserved.




6.

TERMINATION.




(a)

Grounds for Termination. The Consultant’s engagement shall terminate prior to
the expiration of the initial term set forth in Section 1(b) or any extension
thereof in the event that at any time: (i) The Consultant dies, (ii) The Board
elects to terminate this Agreement for “cause” (as defined below) and notifies
the Consultant in writing of such election, (iii) Either party may terminate
this Agreement at any time, for any reason or no reason, by providing forty-five
(45) days written notice to the other; or (iv) The Consultant elects to
terminate this Agreement for “good reason” (as defined below) and notifies the
Company in writing of such election.




If this Agreement is terminated pursuant to clause (i) or (ii) of this Section
6(a), such termination shall be effective immediately. If this Agreement is
terminated pursuant to clause (iii) or (iv) of this Section 6(a), such
termination shall be effective 45 days after delivery of the notice of
termination.




(b)

Cause Defined. “Cause” means: (i) The Consultant has breached the provisions of
Section 2, 7, 8, or 9 of this Agreement in any material respect, and has failed
to cure such breach within 30 days after receipt of written notice from the
Company, (ii) The Consultant has engaged in willful and material misconduct,
including willful and material failure to perform the Consultant’s duties as an
officer or Consultant of the Company and has failed to cure such default within
30 days after receipt of written notice of default from the Company, (iii) The
Consultant has committed fraud, misappropriation or embezzlement in connection
with the Company’s business, (iv) The Consultant has been convicted or has
pleaded NOLO CONTENDERE to criminal misconduct (except for parking violations,
occasional minor traffic violations and other similar minor violations), or (v)
The Consultant files for bankruptcy.




(c)

Effect of Termination. Notwithstanding any termination of this Agreement, the
Consultant, in consideration of Consultant’s engagement hereunder to the date of
such termination, shall remain bound by the provisions of this Agreement which
specifically relate to periods, activities or obligations upon or subsequent to
the termination of the Consultant’s engagement.





3




--------------------------------------------------------------------------------



(d)

Surrender of Records & Property. Upon termination of Consultant’s engagement
with the Company, the Consultant shall deliver promptly to the Company all
records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, calculations or copies thereof that relate in
any way to the business, products, practices or techniques of the Company, and
all other property, trade secrets and confidential information of the Company,
including, but not limited to, all documents that in whole or in part contain
any trade secrets or confidential information of the Company, which in any of
these cases are in Consultant’s possession or under Consultant’s control.




(e)

“GOOD REASON” DEFINED - Good Reason shall mean: (i) the assignment of the
Consultant to duties inconsistent with the Consultant’s position or
responsibilities as contemplated by Section 2(a), excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by the
Consultant; (ii) any material breach of this Agreement by the Company or any
successor thereto; or (ii) a change of control as hereinafter defined.




(f)

The provisions of this Section 6, as well as, Sections 7, 8, and 9 and otherwise
as the context so requires shall survive the termination of this Agreement.




7.

INDEPENDENT CONTRACTOR STATUS.




Consultant understands that since the Consultant is not an employee of the
Company, the Company will not withhold income taxes or pay any employee taxes on
its behalf, nor will it receive any fringe benefits. The Consultant shall not
have any authority to assume or create any obligations, express or implied, on
behalf of the Company and shall have no authority to represent the Company as
agent, employee or in any other capacity than as herein provided. The Consultant
does hereby indemnify and hold harmless the Company from and against any and all
claims, liabilities, demands, losses or expenses incurred by the Company if the
Consultant fails to pay any applicable income and/or employment taxes (including
interest or penalties of whatever nature), in any amount, relating to the
Consultant’s rendering of consulting services to the Company, including any
attorney’s fees or costs to the prevailing party to enforce this indemnity. The
Consultant shall be responsible for obtaining workers’ compensation insurance
coverage and agrees to indemnify, defend and hold the Company harmless of an
from any and all claims arising out of any injury, disability or death of the
Consultant.




8.

CONFIDENTIAL INFORMATION




Except as permitted or directed by the Company’s Board of Directors, during the
term of Consultant’s engagement or at any time thereafter, the Consultant shall
not divulge, furnish or make accessible to anyone or use in any way (other than
in the ordinary course of the business of the Company) any confidential or
secret knowledge or information of the Company that the Consultant has acquired
or become acquainted with or will acquire or become acquainted with prior to the
termination of the period of Consultant’s engagement by the Company (including
engagement by the Company or any affiliated companies prior to the date of this
Agreement) whether developed by Consultant self/herself or by others, concerning
any trade secrets, confidential or secret designs, processes, formulae, plans,
devices or material (whether or not patented or patentable) directly or
indirectly useful in any aspect of the business of the Company, any customer or
supplier lists of the Company, any confidential or secret development or
research work of the Company, or any other confidential information or secret
aspects of the business of the Company. The Consultant acknowledges that the
above-described knowledge or information constitutes a unique and valuable asset
of the Company and represents a substantial investment of time and expense by
the Company, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
would cause irreparable harm to the Company. Both during and after the term of
Consultant’s engagement, the Consultant will refrain from any acts or omissions
that would reduce the value of such knowledge or information to the Company. The
foregoing obligations of confidentiality shall not apply to any knowledge or
information that is now published and publicly available or which subsequently
becomes generally publicly known in the form in which it was obtained from the
Company, other than as a direct or indirect result of the breach of this
Agreement by the Consultant.




9.

MISCELLANEOUS




(a)

Facsimile Certification. A facsimile copy of this Agreement signed by any and/or
all Parties shall have the same binding and legal effect as an original of the
same.




(b)

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one in the same instrument. Regardless of whether this Agreement is executed in
one or more counterparts, each such counterpart may be executed by actual or
facsimile signature(s).





4




--------------------------------------------------------------------------------



(c)

Attorney’s Fees. Should either party hereto, or any heir, personal
representative, successor or assign of either party hereto, resort to litigation
to enforce this Agreement, the party or parties prevailing in such litigation
shall be entitled, in addition to such other relief as may be granted, to
recover its or their reasonable attorneys’ fees and costs in such litigation
from the party or parties against whom enforcement was sought, subject to the
provisions of paragraph 9(j).




(d)

Entire Agreement. This Agreement contains the entire understanding and agreement
between the parties hereto with respect to its subject matter and supersedes any
prior or contemporaneous written or oral agreements, representations or
warranties between them respecting the subject matter hereof.




(e)

Severability. If any provision of this Agreement, as applied to either party or
to any circumstances, shall be adjudged by a court to be void or unenforceable,
the same shall be deemed stricken from this Agreement and shall in no way affect
any other provision of this Agreement or the validity or enforceability of this
Agreement. In the event any such provision (the “Applicable Provision”) is so
adjudged void or unenforceable, Consultant and Company shall take the following
actions in the following order: (i) seek judicial reformation of the Applicable
Provision; (ii) negotiate in good faith with each other to replace the
Applicable Provision with a lawful provision; and (iii) have an arbitration as
provided in Paragraph 9(j) hereof determine a lawful replacement provision for
the Applicable Provision; provided, however, that no such action pursuant to
either of clauses (i) or (iii) above shall increase in any respect the Company’s
or the Consultant’s obligations pursuant to the Applicable Provision.




(f)

Rights Cumulative. The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either party hereto (or
by its successors), whether pursuant to this Agreement, to any other agreement,
or to law, shall not preclude or waive its right to exercise any or all other
rights and remedies.




(g)

Nonwaiver. No failure or neglect of either party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance. All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged and, in the
case of the Company, by an executive officer of the Company or other person duly
authorized by the Company.




(h)

No Implied Contract. The parties intend to be bound only upon execution of this
Agreement and no negotiation, exchange or draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of work by Consultant nor
any other conduct shall be deemed to imply a continuing agreement upon the
expiration of this Agreement.




(i)

Execution of the Agreement. Company and the party executing this Agreement on
behalf of the Company has the requisite corporate power and authority to enter
into and carry out the terms and conditions of this Agreement, as well as all
transactions contemplated hereunder. All corporate proceedings have been taken
and all corporate authorizations and approvals have been secured which are
necessary to authorize the execution, delivery and performance by Company of
this Agreement. This Agreement has been duly and validly executed and delivered
by Company and constitutes the valid and binding obligations of Company,
enforceable in accordance with the respective terms. Upon delivery of this
Agreement to Consultant, this Agreement, and the other agreements referred to
herein, will constitute the valid and binding obligations of Company, and will
be enforceable in accordance with their respective terms.





5




--------------------------------------------------------------------------------



(j)

Arbitration of Disputes.




(A)

Any controversy or claim by Consultant against Company or any of its parent
companies, subsidiaries, affiliates (and/or officers, directors, employees,
representatives or agents of Company and such parent companies, subsidiaries
and/or affiliates), including any controversy or claim arising from, out of or
relating to this Agreement, the breach thereof, or the termination thereof of
Consultant by Company which would give rise to a claim under federal, state or
local law (including, but not limited to, claims based in tort or contract,
claims for discrimination under state or federal law, and/or claims for
violation of any federal, state or local law, statute or regulation), or any
claim against Consultant by Company (individually and/or collectively,
“Claim[s]”) shall be submitted to an impartial mediator (“Mediator”) selected
jointly by the parties. Both parties shall attend a mediation conference in San
Diego, California and attempt to resolve any and all Claims. If the parties are
not able to resolve all Claims, then upon written demand for arbitration to the
other party, which demand shall be made within a reasonable time after the Claim
has arisen, any unresolved Claims shall be determined by final and binding
arbitration in San Diego, California, in accordance with the provisions of the
American Arbitration Association (collectively, “Rules”) by a neutral arbitrator
experienced in employment law, licensed to practice law in California. In no
event shall the demand for arbitration be made after the date when the
institution of legal and/or equitable proceedings based upon such Claim would be
barred by the applicable statute of limitations. Each party to the arbitration
will be entitled to be represented by counsel and will have the opportunity to
take depositions in San Diego, California, of any opposing party or witnesses
selected by such party and/or request production of documents by the opposing
party before the arbitration hearing. By mutual agreement of the parties,
additional depositions may be taken at other locations. In addition, upon a
party's showing of need for additional discovery, the arbitrator shall have
discretion to order such additional discovery. Consultant acknowledges and
agrees that Consultant is familiar with and fully understands the need for
preserving the confidentiality of Company's agreements with third parties and
compensation of Company's employees. Accordingly, Consultant hereby agrees that
to the extent the arbitrator determines that documents, correspondence or other
writings (or portions thereof) whether internal or from any third party,
relating in any way to Consultant’s agreements with third parties and/or
compensation of other employees are necessary to the determination of any Claim,
Consultant and/or Consultant’s representatives may discover and examine such
documents, correspondence or other writings only after execution of an
appropriate confidentiality agreement. Each party shall have the right to
subpoena witnesses and documents for the arbitration hearing. A court reporter
shall record all arbitration proceedings. With respect to any Claim brought to
arbitration hereunder, either party may be entitled to recover whatever damages
would otherwise be available to that party in any legal proceeding based upon
the federal and/or state law applicable to the matter. The arbitrator shall
issue a written decision setting forth the award and the findings and/or
conclusions upon which such award is based. The decision of the arbitrator may
be entered and enforced in any court of competent jurisdiction by either Company
or Consultant. Notwithstanding the foregoing, the result of any such arbitration
shall be binding but shall not be made public (including by filing a petition to
confirm the arbitration award), unless necessary to confirm such arbitration
award after non-payment of the award for a period of at least fifteen (15) days
after notice to Company of the arbitrator's decision. Each party shall pay the
fees of their respective attorneys (except as otherwise awarded by the
arbitrator), the expenses of their witnesses, and all other expenses connected
with presenting their Claims or defense(s). Other costs of arbitration shall be
borne by Company. Except as set forth herein, should Consultant or Company
pursue any Claim covered by this Section by any method other than said
arbitration, the responding party shall be entitled to recover from the other
party all damages, costs, expenses, and reasonable outside attorneys' fees
incurred as a result of such action. The provisions contained in this Section
shall survive the termination of the consulting services to Company.
Notwithstanding anything set forth above, Consultant agrees that any breach or
threatened breach of this Agreement may result in irreparable injury to the
Company, and therefore, in addition to the procedures set forth above, Company
may be entitled to file suit in a court of competent jurisdiction to seek a
Temporary Restraining Order and/or preliminary or permanent injunction or other
equitable relief to prevent a breach or contemplated breach of such provisions.




(B)

Waiver of Right to Jury Trial. Each party hereby waives such party’s respective
right to a jury trial of any claim or cause of action based upon or arising out
of this Agreement. Each party acknowledges that this waiver is a material
inducement to each other party hereto to enter into the transaction contemplated
hereby; that each other party has already relied upon this waiver in entering
into this Agreement; and that each other party will continue to rely on this
waiver in their future dealings. Each party warrants and represents that such
party has reviewed this waiver with such party’s legal counsel, and that such
party has knowingly and voluntarily waived its jury trial rights following
consultation with such legal counsel.




(k)

Non-Disclosure. Except as may be required by law, neither Consultant nor the
Company shall disclose the terms of this Agreement to persons not involved in
the operation of the Company, and the Parties shall disclose the financial terms
of the Agreement to those involved in the operation of the Company only as
needed to implement the terms of the Agreement or carry out the operations of
the Company. The above notwithstanding, the financial terms of the Agreement may
be disclosed to: (i) either Party’s accountants, financial or tax advisors, and
any potential investors in the Company, provided such persons agree not to
disclose such terms of the Agreement further; and (ii) members of Consultant’s
immediate family, provided such family members agree not to reveal the terms of
the Agreement further.





6




--------------------------------------------------------------------------------



(l)

Agreement to Perform Necessary Acts. Consultant and the Company agree to perform
any further acts and execute and deliver any documents that may be reasonably
necessary to carry out the provisions of this Agreement.




(m)

Independent Contractor. The relationship between Consultant and the Company is
that of independent contractor under a “work for hire” arrangement. All work
product developed by Consultant shall be deemed owned and assigned to Company.
This Agreement is not authority for Consultant to act for the Company as its
agent or make commitments for the Company. Consultant will not be eligible for
any employee benefits, nor will the company make deductions from fees to the
consultant for taxes, insurance, bonds or the like. Consultant shall not hold
himself out as an officer, director or employee of the Company (unless
Consultant is hereafter appointed to such position). Consultant retains the
discretion in performing the tasks assigned, within the scope of work specified.




(n)

Taxes. Consultant agrees to pay all taxes that may be imposed upon Consultant
with respect to the Fees paid to Consultant hereunder.




(o)

Governing Law. This Agreement and the rights and remedies of each party arising
out of or relating to this Agreement (including, without limitation, equitable
remedies) shall (with the exception of any applicable federal laws) be solely
governed by, interpreted under, and construed and enforced in accordance with
the laws (without regard to the conflicts of law principles) of the State of
Nevada, as if this Agreement were made, and as if its obligations are to be
performed, wholly within the State of Nevada.




(p)

Successors & Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives and, to the extent permitted by subsection (q), successors and
assigns.




(q)

Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable (including
by operation of law) by either party without the prior written consent of the
other party to this Agreement, except that the Company may, without the consent
of the Consultant, assign its rights and obligations under this Agreement to any
corporation, firm or other business entity with or into which the Company may
merge or consolidate, or to which the Company may sell or transfer all or
substantially all of its assets, or of which 50% or more of the equity
investment and of the voting control is owned, directly or indirectly, by, or is
under common ownership with, the Company. Provided such assignee explicitly
assumes such responsibilities, after any such assignment by the Company, the
Company shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be the Company for the purposes of all
provisions of this Agreement including this Section 9. Compensation under this
Agreement is assignable at the discretion of the Consultant.




(r)

Modification, Amendment, Waiver or Termination. No provision of this Agreement
may be modified, amended, waived or terminated except by an instrument in
writing signed by the parties to this Agreement. No course of dealing between
the parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement.




(s)

Notices. All notices, consents, requests, instructions, approvals or other
communications provided for herein shall be in writing and delivered by personal
delivery, overnight courier, mail, electronic facsimile or e-mail addressed to
the receiving party at the address set forth herein. All such communications
shall be effective when received.




If to the Company:




National Intelligence Association

1800 Ravinia Place

Orland Park, IL 60462

Tel. No.: (312) 775-9700




If to the Consultant:




Greg Farrell

3442 Bannerwood Drive

Annandale, Virginia 22003

Tel. No.: (703) 507-3345




Any party may change the address set forth above by notice to the other party
given as provided herein.




(t)

Headings. The headings and any table of contents contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.





7




--------------------------------------------------------------------------------



(u)

Third-Party Benefit. Nothing in this Agreement, express or implied, is intended
to confer upon any other person any rights, remedies, obligations or liabilities
of any nature whatsoever.




(v)

Preparation of Agreement. The parties have participated jointly in the
negotiation and drafting of this Agreement and each provision hereof. In the
event any ambiguity, conflict, omission or other question of intent or
interpretation arises, this Agreement shall be construed as if jointly drafted
by the parties, and no presumption or burden of proof shall be presumed, implied
or otherwise construed favoring or disfavoring any party by virtue of the
authorship of this Agreement or of any provision hereof.




(w)

Absence of Warranties and Representations. Each party hereto acknowledges that
they have signed this Agreement without having relied upon or being induced by
any agreement, warranty or representation of fact or opinion of any person not
expressly set forth herein or in the Disclosure Materials. All representations
and warranties of either party contained herein shall survive its signing and
delivery.




IN WITNESS WHEREOF, this Consulting Agreement has been executed by the Parties
as of the date first above written.




NATIONAL INTELLIGENCE ASSOCIATION, INC.:

Consultant: GREG FARRELL




By: /s/ James J. Miller                




By: /s/ Greg Farrell                  




Name:

James J. Miller




Name:

Greg Farrell

Title:

Chief Executive Officer

 








8


